IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-40867
                          Summary Calendar



BETH L MARTIN, Individually and as Next Friend
of Matthew Jordan Martin, a Minor, and as Personal
Representative for the Estate of James F Martin,
Deceased; MATTHEW JORDAN MARTIN, A Minor; JAMES
F MARTIN, Deceased

                                         Plaintiffs-Appellants

     v.

CITY OF LEAGUE CITY; WILLIAM SCHULTZ; CHRIS REED;
JAIME CASTRO; JAMES MAYNARD, III; ELISABETH HERNANDEZ;
DONNA HACKER; ALBERT DUNAWAY, III; UNKNOWN EMPLOYEES,
OFFICERS AND/OR AGENTS OF CITY OF LEAGUE CITY; RICHARD JAMES
HERNANDEZ, also known as Rick Hernandez

                                         Defendants-Appellees

                       --------------------
           Appeal from the United States District Court
          for the Southern District of Texas, Galveston
                       USDC No. G-98-CV-266
                       --------------------
                           June 14, 2000

Before KING, Chief Judge, and DAVIS and BENAVIDES, Circuit
Judges.

PER CURIAM:*

     Plaintiffs-appellants appeal the dismissal with prejudice of

their federal claims for “failure to state a claim upon which

relief can be granted.”   FED. R. CIV. P. 12(b)(6).   For the

following reasons, we affirm.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
               I.    FACTUAL AND PROCEDURAL BACKGROUND

     According to the Second Amended Complaint filed in this

case, James Martin had a history of mental difficulties.      On

August 22, 1996, James’s wife, Beth Martin, contacted the

Emergency Medical Service (“EMS”) seeking help for her husband,

who was acting irrationally.    Before EMS arrived, Defendants-

Appellees William Schultz and Chris Reed, two City of League City

police officers, arrived at the Martin home.    They found James

outside in the rain; he appeared disoriented, violent, and

incoherent.   EMS technicians arrived shortly thereafter and

evaluated James.    In addition to determining that he was mentally

ill, they found signs of intoxication.    Schultz and Reed

contacted the on-call representative of the Department of Mental

Health and Mental Retardation (“MHMR”) and spoke to Defendant-

Appellee Jaime Castro,1 who advised them either to file charges

against James or take him into protective custody.       Schultz and

Reed did not follow Castro’s suggestion, but instead directed

Beth and her minor son, Matthew Martin, to leave their home.

Beth and Matthew complied with the officers’ direction and left.

Unbeknownst to Beth, the officers and EMS technicians left some

time later, leaving James alone in the Martin home.      When Beth

returned home the next day, she discovered that James had

committed suicide.




     1
        Castro asserts that he was not on call for MHMR but was a
Deputy Sheriff for the County of Galveston.

                                   2
     Beth filed suit on her own behalf, on behalf of Matthew, and

as the personal representative of James’s estate (“Appellants”)

against the city of League City, officers Schultz and Reed,

Castro, the EMS technicians, and others, raising federal claims

under 42 U.S.C. § 1983 and various state law claims.       The

complaint was amended twice, and in the process the suit was

whittled down, leaving the city, the officers, and Castro as

defendants.    Pursuant to Federal Rule of Civil Procedure

12(b)(6), the district court dismissed all federal claims with

prejudice for failure to state a claim upon which relief could be

granted and, additionally, dismissed all state claims without

prejudice.    Appellants timely appeal.



                       II.    STANDARD OF REVIEW

     We review de novo a dismissal for failure to state a claim,

applying the same standard used by the district court:       a claim

may not be dismissed unless it appears certain that no set of

facts can be proved by the plaintiff in support of her claim that

would entitle her to relief.        Norman v. Apache Corp., 19 F.3d

1017, 1021 (5th Cir. 1994); Carney v. RTC, 19 F.3d 950, 954 (5th

Cir. 1994). “The complaint must be liberally construed in favor

of the plaintiff, and all facts pleaded in the complaint must be

taken as true.”    Shipp v. McMahon, 199 F.3d 256, 260 (5th Cir.

2000).



                             III.   DISCUSSION


                                     3
     We note first that Appellants fail to raise an argument

concerning a cause of action against Defendant-Appellee City of

League City.     Any claims against the city are therefore deemed

abandoned on appeal.     See Yohey v. Collins, 985 F.2d 222, 224-25

(5th Cir. 1993).

     Plaintiffs’ federal claims are based upon 42 U.S.C. § 1983.2

“To state a claim under § 1983, a plaintiff must (1) allege a

violation of rights secured by the Constitution . . . and (2)

demonstrate that the alleged deprivation was committed by a

person acting under color of state law.”     Leffall v. Dallas

Indep. Sch. Dist., 28 F.3d 521, 525 (5th Cir. 1994).     Appellants

here allege violations of James’s rights under the Fourteenth

Amendment and the Fourth Amendment of the United States

Constitution.3

     First, Appellants argue that they pleaded a Fourteenth

Amendment claim based on the theory of state-created danger.

According to Appellants, the individual defendants created a

     2
         Section 1983 provides, in pertinent part:

     Every person who, under color of any statute, ordinance,
     regulation, custom, or usage, of any State or Territory or
     the District of Columbia, subjects, or causes to be
     subjected, any citizen of the United States or other person
     within the jurisdiction thereof to the deprivation of any
     rights, privileges, or immunities secured by the
     Constitution and laws, shall be liable to the party injured
     in an action at law, suit in equity, or other proper
     proceeding for redress . . . .

42 U.S.C. § 1983 (Supp. III 1997).
     3
       Below, Appellants advanced an additional substantive due
process argument premised on a special relationship. They have
abandoned that argument on appeal.

                                   4
danger by directing Beth and her son to leave their home and then

leaving James alone while he was in a mentally unbalanced state.

We have never recognized liability for a violation of substantive

due process rights premised on the theory of state-created

danger.   See Doe v. Hillsboro Indep. Sch. Dist., 113 F.3d 1412,

1415 (5th Cir. 1997) (en banc).   Assuming without deciding,

however, that the theory is constitutionally sound, the district

court did not err in determining that the allegations in the

complaint failed to state such a claim.    In Doe, we explained

that, in order for a plaintiff to succeed under the state-created

danger theory, “‘[t]he environment created by the state actors

must be dangerous;   they must know it is dangerous;   and, to be

liable, they must have used their authority to create an

opportunity that would not otherwise have existed for the third

party's crime to occur.’” Id. at 1415 (quoting Johnson v. Dallas

Indep. Sch. Dist., 38 F.3d 198, 201 (5th Cir. 1994)).    There is

no indication in the Second Amended Complaint that the officers

knew that leaving James alone in the house created a danger that

he would commit suicide.   Merely alleging that he was violent,

incoherent or disoriented is not enough.   “The key to the

state-created danger cases . . . lies in the state actors’

culpable knowledge and conduct in affirmatively placing an

individual in a position of danger, effectively stripping a

person of [his] ability to defend [him]self, or cutting off

potential sources of private aid.”    Johnson, 38 F.3d at 201

(internal quotation marks omitted).   Thus, the officers must have


                                  5
known that James was suicidal before they can be viewed as having

placed him in a position of danger.

     Appellants also argue that their complaint stated a Fourth

Amendment claim premised on the officers’ purported unreasonable

release of James.   They cite no authority, nor have we found one,

for the proposition that the Fourth Amendment protects an

individual from an unreasonable release by a government agent.

Because Appellants have failed sufficiently to allege a violation

of rights secured by the Constitution, they have failed to state

a claim upon which § 1983 relief can be granted.



                          IV.   CONCLUSION

     Based upon the foregoing, the judgment of the district court

dismissing Appellants’ federal claims pursuant to Rule 12(b)(6)

is AFFIRMED.




                                  6